Title: To Benjamin Franklin from Isaac All, 16 October 1780
From: All, Isaac
To: Franklin, Benjamin


Dear Sir
Port L’Orient 16th Octobr. 1780
Altho I flatter my self it will not be disagreable to you to hear of my safe arrival in this Country I did intend to defer doing my self the honour of writing to you untill next Post and had your Letters sent to the office yesterday morning, but in the course of the day I was informed by Capn. Jones of this Conveyance. I therefore embrace the Opportunity to inform you that the Family were all well on the Eleventh of Sept. one or two days latter then their Letters, as I was detained in Town longer then I expected— I will not pretend to enter into any information from the other side well knowing you have every Circumstance respecting the public affairs of our Country from abler hands. Therefore shall only say that Mrs. Beache was Just returned to Town from Mr. Duffelds where she had spent some time in the very warm weather and was busily employed in cutting out and making up shirts for the Soldiers of Gen. Washington’s Army of the linning purchased with the money Collected by herself and a number of the Patriotic Ladies of Philadelphia—a business she entered into with all that spirit and zeal you know her to be possesed of. In short the Ladies concerned in this affair have gained immortal Honour, of which Mrs. B. might Claim a Capital Share.—
As I have been only two days at this place, I cannot say any thing about the time of my departure from hence, but hope it will not be more than three weeks, in which time I hope to have the pleasure of hearing from you and receiving any Commands you may please to Commit to my Care, pray make my best Compliments to Temple he will I hope pardon the familar manner of my expression— Accept Dear Sir My most Sincere Wishes for your long life and perfect health. And believe me to be with the Greatest Respect and Esteem Your Affectionate & Very Humble. Servt
Isaac All
 
Addressed: His Excellency / Benjamin Franklin / Minister Plenipotentiary from the United / States / To the Court of France / a Passy pres Paris
Notations: Isaac Ally, l’orient 16. Oct. 1780. / Ansd
